DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to communication filed on 27 August 2021. Presently, claims 1-5 and 8-12 are pending and are examined on the merits. Claims 6-7 and 13-14 have been canceled. Claims 15-20 remain withdrawn from a previous rejection. 
Response to Arguments
Applicant’s remarks on pg. 8-9 and amendments with respect to the 35 USC 103 prior art rejection in view of Pfanner et al.: Monitoring internal organ motion with continuous wave radar in CT (“Pfanner et al.”) in view of Kim et al.: 24 GHz Circularly Polarized Doppler Radar with a Single Antenna (“Kim et al.”) and Allmendinger et al. (US 20150002331) have been fully considered but they are not persuasive and/or moot based in view of new grounds of rejection. 
Applicant submits on pg. 8 that Kim et al. of the combination teach a radar system that operates at 24GHz and EM waves operating at this frequency are not able to sufficiently penetrate inside the human body to detect the movement of an internal organ such as the thoracic diaphragm. Applicant further submits on pg. 9 that Kim et al. teaches a monostatic radar system which requires an RF component; the RF component would need to be large in size because of the necessary lower frequency and thus would generate undesirable noise. While Kim et al. does disclose detecting movement with circularly polarized patch antennas, it is movement of the skin due to respiration and not internal organ motion; this is agreeable that Kim et al. does not teach a radar system that operates within a workable frequency range. 
However, Pfanner et al. and Allmendinger et al. in combination with new art, Jiang et al.: Design and Experimental Investigation of a Compact Circularly Polarized Integrated Filtering Antenna for Wearable Biotelemetric Devices clearly teaches these limitations and does show obviousness through their combination. Jiang et al. teach a compact circularly polarized patch antenna that operating in the range of 1-6GHZ (i.e. allows for penetration into the human body).
Applicant’s remarks on pg. 10 with respect to 35 USC 103 prior art rejections for claims 4-5 and 11-12 have been fully considered but they are not persuasive and or moot based on new grounds of rejection. The newly introduced Jiang et al. in combination with the art previously used for the above claims teach the limitations of the dependent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1 and 8, both claims recite, in lines 2-3 of both claims, “…a positron emission tomography (PET)/computed tomography (CT) system…” It is unclear whether if the applicant means PET-CT system or PET and/or CT system. Therefore, claims 1 and 8 are rendered indefinite under 35 USC 112b. For the purposes of examination, the limitation is understood as PET and/or CT system.
Claims 2-5 and 8-12 are rendered indefinite under 35 USC 112b by virtue of dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfanner et al.: Monitoring internal organ motion with continuous wave radar in CT, Medical Physics, September 2013, vol.40, no. 9, pgs. 1-16, in view of Jiang et al.: Design and Experimental Investigation of a Compact Circularly Polarized Integrated Filtering Antenna for Wearable Biotelemetric Devices, IEEE Transactions on Biomedical Circuits and Systems vol. 10 no. 2, 2016 April, pg. 328-338) in view of Allmendinger et al. (US 20150002331).
Regarding claim 1, Pfanner et al. teach (Fig. 1) a compact radar system for detecting displacement of an internal organ of a patient in computed tomography (CT) imaging system, comprising:
at least one transmitting patch antenna and at least one receiving patch antenna (Fig. 4 and 11; 3 transmit antennas, Tx1, Tx2, and Tx3; one receive antenna, Rx) located underneath the patient (Fig. 9; “The test persons lie in the supine position on the table, directly above the antennas” (pg. 9, right column, para. 1, lines 2-4, 3.C. Test person measurements), wherein the receiving antenna is located a predetermined distance from a patient reference location to enable detection of asymmetric displacement of the internal organ (“The test persons were positioned by measuring the distance of the radar antennas to the upper end of the head” (pg. 9, right column, para. 1, lines 10-11, 3.C. Test person measurements)) (The upper end of the head corresponds to the patient reference location); 

However, Pfanner et al. fail to teach that at least one of the transmitting or receiving antennas is a circular polarized antenna to form compact circular polarized transmitting and receiving patch antennas to enable positioning of the circular polarized antennas close to each other to optimize transmission or reception of a signal and increase[s] a signal to noise ratio.
In the same field of compact and discrete radar systems, Jiang et al. teach (Fig. 1-3) that at least one of the transmitting or receiving antennas is a circular polarized antenna to form compact circular polarized transmitting and receiving patch antennas to enable positioning of the circular polarized antennas close to each other to optimize transmission or reception of a signal and increase[s] a signal to noise ratio (“A compact circularly polarized (CP) integrated filtering antenna is reported for wearable biotelemetric devices in the 2.4 GHz ISM band. The design is based on a mutual synthesis of a CP patch antenna connected to a bandpass filter composed of coupled stripline open-loop resonators, which provides an integrated low-profile radiating and filtering module with a compact form factor of 0.44λ0 x 0.44λ0 x 0.44λ0.” (pg. 328, Abstract, lines 1-7), “Circularly polarized (CP) antennas, on the other hand, tend to be more favorable for wearable applications due to their improved signal robustness to human 
It would be obvious to one skilled in the art before the effective filing date to modify Pfanner et al. by including at least one of the transmitting or receiving antennas as a circular polarized antenna to form compact circular polarized transmitting and receiving patch antennas to enable positioning of the circular polarized antennas close to each other to optimize transmission or reception of a signal and increase[s] a signal to noise ratio, as taught by Jiang et al., in order to provide improved signal robustness to human movement and multipath interference (pg. 329, left column, lines 10-13).
However, Pfanner et al. in view of Jiang et al. fail to teach that each antenna has a relatively high dielectric constant to form low gain transmitting and receiving patch antennas.
In the same field of monitoring physiological activities using a radar system, Allmendinger et al. teach (Fig. 4) that each antenna has a relatively high dielectric constant to form low gain transmitting and receiving patch antennas (“This carrier layer 26 typically includes a porous plastic and in the example shown here is embodied to be considerably thicker than the active layer 25. The thickness and the dielectric constant of the carrier layer significantly determine the properties of the antenna. In principle, a greater thickness and/or a greater dielectric constant increases the bandwidth of the antenna” (Para. [0058])). 
It would be obvious to one skilled in the art before the effective filing date to modify Pfanner et al. in view of Jiang et al., by using antennas with a relatively high dielectric constant to provide compact 
Regarding claim 2, Pfanner et al. teach (Fig. 3) that the internal organ is a thoracic diaphragm (“…measure the respiratory motion outside of the body by evaluating thorax or abdomen displacement caused by breathing” (pg. 2, left column, para. 3, lines 5-7, Introduction)) and the asymmetric displacement occur at a tip of the thoracic diaphragm (“Before the radar measurement was started, the distance between the upper end of the head and the bottom end of the sternum was measured” (pg. 9, right column, para. 1, lines 5-7, 3.C. Test person measurements)). Fig. 3 shows the thorax phantom lying above the antennas. The thoracic diaphragm is located inside of the thorax and the bottom end of the sternum is synonymous with the tip end of the diaphragm. Detection of the asymmetric displacement of the thoracic diaphragm is enabled by calculating the phase shift (ϕ(t)=2π (d(t))/λ) using the distance from the transmit antenna to the reflection point and back to the receive antenna (pg. 7, right column, para. 1, lines 14-21, 2.D. Empirical simulation model) which changes due to respiration. Further, the diaphragm is an asymmetric organ (right portion larger than the left), making any motion of the diaphragm an asymmetric movement.
Regarding claim 3, Pfanner et al. teach that the predetermined distance is determined statistically based on measurements of a distance between the patient reference location and a tip of a thoracic diaphragm (“Before the radar measurement was started, the distance between the upper end of the head and the bottom end of the sternum was measured. The radar measurement was executed for six different positions of the radar antennas along the spine of the test persons. The test persons were positioned by measuring the distance of the radar antennas to the upper end of the head” (pg. 9, right column, para. 1, lines 5-11, 3.C. Test person measurements)) in a plurality of patients (“The radar system was tested on ten test persons (pg. 12, left column, para. 2, lines 1-2, 4.C. Test person measurements)).
Regarding claim 8, Pfanner et al. teach (Fig. 1) a compact radar system for detecting displacement of an internal organ of a patient in a computed tomography (CT) imaging system, comprising:
at least one transmitting patch antenna and at least one receiving patch antenna (Fig. 2 and 11; 3 transmit antennas, Tx1, Tx2, and Tx3; one receive antenna, Rx) located underneath the patient located in a bed arrangement that supports the patient (Fig. 9; “The test persons lie in the supine position on the table, directly above the antennas” (pg. 9, right column, para. 1, lines 2-4, 3.C. Test person measurements), wherein the receiving antenna is located a predetermined distance from a patient reference location (“The test persons were positioned by measuring the distance of the radar antennas to the upper end of the head” (pg. 9, right column, para. 1, lines 10-11, 3.C. Test person measurements)) to enable detection of electromagnetic energy (“…the electromagnetic properties of the body were obtained from 4D CT patient data sets by converting the provided attenuation values to relative permittivity values” (pg. 14, left column, para. 1, lines 9-11, Discussion) reflected from a region of the internal organ undergoing asymmetric displacement;
and a radar energizing system (Fig. 4, radar unit) that energizes the transmitting antenna and irradiates a volume of the patient that includes the internal organ (Fig. 11; location of the six measurement positions relative to the sternum) and the receiving antenna detects the reflected electromagnetic energy (“…the electromagnetic properties of the body were obtained from 4D CT patient data sets by converting the provided attenuation values to relative permittivity values” (pg. 14, left column, para. 1, lines 9-11, Discussion) from the region of the internal organ undergoing asymmetric displacement to enable determination of inhalation and exhalation by the patient. Detection of the asymmetric displacement of the internal organ is enabled by calculating the phase shift (ϕ(t)=2π (d(t))/λ) using the distance from the transmit antenna to the reflection point and back to the receive antenna (pg. 7, right column, para. 1, lines 14-21, 2.D. Empirical simulation model) which changes due to 
However, Pfanner et al. fail to teach that at least one of the transmitting or receiving antennas is a circular polarized antenna to form compact circular polarized transmitting and receiving patch antennas to enable positioning of the circular polarized antennas close to each other to optimize transmission or reception of a signal and increase[s] a signal to noise ratio.
In the same field of compact and discrete radar systems, Jiang et al. teach (Fig. 1-3) that at least one of the transmitting or receiving antennas is a circular polarized antenna to form compact circular polarized transmitting and receiving patch antennas to enable positioning of the circular polarized antennas close to each other to optimize transmission or reception of a signal and increase[s] a signal to noise ratio (“A compact circularly polarized (CP) integrated filtering antenna is reported for wearable biotelemetric devices in the 2.4 GHz ISM band. The design is based on a mutual synthesis of a CP patch antenna connected to a bandpass filter composed of coupled stripline open-loop resonators, which provides an integrated low-profile radiating and filtering module with a compact form factor of 0.44λ0 x 0.44λ0 x 0.44λ0.” (pg. 328, Abstract, lines 1-7), “Circularly polarized (CP) antennas, on the other hand, tend to be more favorable for wearable applications due to their improved signal robustness to human body movement and multipath interference.” (pg. 329, left column, lines 10-13)). Also, note that the limitations “wherein each antenna is located in or on a mat” and “enable positioning of the circular polarized antennas close to each other” is taught by Jiang et al. by making the antennas compact in size. The “mat” itself is not part of the claimed radar system and therefore the limitation of the antenna’s size being specifically to enable location of each antenna “in a mat” is directed to an intended use of the claimed system.  Since compact size of the antenna makes it capable of being located “in a mat”, the combined references meet the limitation.  

However, Pfanner et al. in view of Jiang et al. fail to teach that each antenna has a relatively high dielectric constant to form low gain transmitting and receiving patch antennas.
In the same field of monitoring physiological activities using a radar system, Allmendinger et al. teach (Fig. 4) that each antenna has a relatively high dielectric constant to form low gain transmitting and receiving patch antennas (“This carrier layer 26 typically includes a porous plastic and in the example shown here is embodied to be considerably thicker than the active layer 25. The thickness and the dielectric constant of the carrier layer significantly determine the properties of the antenna. In principle, a greater thickness and/or a greater dielectric constant increases the bandwidth of the antenna” (Para. [0058])). 
It would be obvious to one skilled in the art before the effective filing date to modify Pfanner et al. in view of Jiang et al., by using antennas with a relatively high dielectric constant to provide compact low gain antennas, as taught by Allmendinger et al., because the higher dielectric constant increases the bandwidth of the antenna (Para. [0058]).
Regarding claim 9, Pfanner et al. teach (Fig. 3) that the internal organ is a thoracic diaphragm (“…measure the respiratory motion outside of the body by evaluating thorax or abdomen displacement caused by breathing” (pg. 2, left column, para. 3, lines 5-7, Introduction)) and the asymmetric displacement occur at a tip of the thoracic diaphragm (“Before the radar measurement was started, the distance between the upper end of the head and the bottom end of the sternum was measured” (pg. 9, 
Regarding claim 10, Pfanner et al. teach that the predetermined distance is determined statistically based on measurements of a distance between the patient reference location and a tip of a thoracic diaphragm (“Before the radar measurement was started, the distance between the upper end of the head and the bottom end of the sternum was measured. The radar measurement was executed for six different positions of the radar antennas along the spine of the test persons. The test persons were positioned by measuring the distance of the radar antennas to the upper end of the head” (pg. 9, right column, para. 1, lines 5-11, 3.C. Test person measurements)) in a plurality of patients (“The radar system was tested on ten test persons (pg. 12, left column, para. 2, lines 1-2, 4.C. Test person measurements)).

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfanner et al.: Monitoring internal organ motion with continuous wave radar in CT, Medical Physics, September 2013, vol. 40, no. 9, pgs. 1-16, in view of Allmendinger et al. (US 20150002331) and Jiang et al.: Design and Experimental Investigation of a Compact Circularly Polarized Integrated Filtering Antenna for Wearable Biotelemetric Devices, IEEE Transactions on Biomedical Circuits and Systems vol. 10 no. 2, 2016 April, pg. 328-338, as applied to claims 1 and 8 above, and further in view of Roessler (US 20170150906).
Regarding claim 4, modified Pfanner et al. teach the method and device set forth above but fails to teach that a cardiac signal is detected simultaneously with a respiration signal of the patient wherein the detected cardiac signal is used to optimize placement of the receiving antenna. The placement of the receiving antenna relative to the tip of the thoracic diaphragm is taught by Pfanner et al. in Fig. 11, 
In the same field of monitoring physiological activities, Roessler teaches that a cardiac signal is detected simultaneously with a respiration signal of the patient (“The system can also detect both physiological signals simultaneously and generate both a respiratory activity signal and a cardiac activity signal” (Para. [0020])), wherein the detected cardiac signal is used to optimize placement of the receiving antenna (“…it is possible that a position of the respiratory reference sensor within the various movement sensors is determined or the position of the cardiac reference sensor” (Para. [0026])).
It would be obvious to one skilled in the art before the effective filing date to modify modified Pfanner et al. by enabling the system to detect a cardiac signal simultaneously with a respiration signal, wherein the detected cardiac signal is used to optimize placement of the receiving antenna, as taught by Roessler, in order to optimally position the radar sensors for all subjects and the radar sensors are dynamically assigned specifically according to that subject (Para. [0014], [0035]).
Regarding claim 11, modified Pfanner et al. teach the method and device set forth above but fails to teach that a cardiac signal is detected simultaneously with a respiration signal of the patient wherein the detected cardiac signal is used to optimize placement of the receiving antenna. The placement of the receiving antenna relative to the tip of the thoracic diaphragm is taught by Pfanner et al. in Fig. 11, showing the location of the six measurement positions relative to the bottom end of the sternum or the thoracic diaphragm. 
In the same field of monitoring physiological activities, Roessler teaches that a cardiac signal is detected simultaneously with a respiration signal of the patient (“The system can also detect both physiological signals simultaneously and generate both a respiratory activity signal and a cardiac activity signal” (Para. [0020])), wherein the detected cardiac signal is used to optimize placement of the 
It would be obvious to one skilled in the art before the effective filing date to modify modified Pfanner et al. by enabling the system to detect a cardiac signal simultaneously with a respiration signal, wherein the detected cardiac signal is used to optimize placement of the receiving antenna, as taught by Roessler, in order to optimally position the radar sensors for all subjects and the radar sensors are dynamically assigned specifically according to that subject (Para. [0014], [0035]).

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfanner et al.: Monitoring internal organ motion with continuous wave radar in CT, Medical Physics, September 2013, vol.40, no. 9, pgs. 1-16, in view of Allmendinger et al. (US 20150002331) and Jiang et al.: Design and Experimental Investigation of a Compact Circularly Polarized Integrated Filtering Antenna for Wearable Biotelemetric Devices, IEEE Transactions on Biomedical Circuits and Systems vol. 10 no. 2, 2016 April, pg. 328-338, as applied to claims 1 and 8 above, and further in view of Berkow et al. (US 20150045633).
Regarding claim 5, modified Pfanner et al. teach the method and device set forth above but fail to teach the patient reference location is an ear canal of the patient.
In the same field of monitoring physiological states, Berkow et al. teach that the patient reference location is an ear canal of the patient, stating “the one or more sensors 105 may include a transmittance photo-optic sensor, a reflective photo-optic sensor, a pressure transducer, a tonometry device, a strain gauge, an ultrasound device, an electrical impedance measurement device, and a radar device… It may be understood that the one or more sensors 105 may be in physical contact with a surface of the patient or disposed within a natural cavity of the patient, such as the mouth, ear canal…” (Para. [0025]). The radar device sensor can be used to detect the distance or movement and more 
It would be obvious to one skilled in the art before the effective filing date to modify modified Pfanner et al. by using the ear canal of the patient as the reference location, as taught by Berkow et al., in order to use a natural cavity of the patient as a reference point for a sensor to gather more patient information (Para. [0024]-[0025]).
Regarding claim 12, modified Pfanner et al. teach the method and device set forth above but fail to teach the patient reference location is an ear canal of the patient.
In the same field of monitoring physiological states, Berkow et al. teach that the patient reference location is an ear canal of the patient, stating “the one or more sensors 105 may include a transmittance photo-optic sensor, a reflective photo-optic sensor, a pressure transducer, a tonometry device, a strain gauge, an ultrasound device, an electrical impedance measurement device, and a radar device… It may be understood that the one or more sensors 105 may be in physical contact with a surface of the patient or disposed within a natural cavity of the patient, such as the mouth, ear canal…” (Para. [0025]). The radar device sensor can be used to detect the distance or movement and more specifically distance from the thoracic diaphragm to the ear canal which corresponds to the present application.
It would be obvious to one skilled in the art before the effective filing date to modify modified Pfanner et al. by using the ear canal of the patient as the reference location, as taught by Berkow et al., in order to use a natural cavity of the patient as a reference point for a sensor to gather more patient information (Para. [0024]-[0025]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Other relevant prior art:
Chan et al.: Circularly Polarized Ultra-Wideband Radar System for Vital Signs Monitoring, IEEE Transactions on Microwave Theory and Techniques col. 61 no. 5, 2013 May, pg. 2069-2075.
Chen et al.: Novel compact circularly polarized square microstrip antenna, IEEE Transactions on Antennas and Propagation vol. 49 no. 3, 2001 March, pg. 340-342.
Zhang et al.: A Wideband Circularly Polarized Implantable Antenna for 915 MHz ISM-Band Biotelemetry Devices, IEEE Antennas and Wireless Propagation Letters vol. 17 no. 8, 2018 August, pg. 1473-1477.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELISA E CARTER whose telephone number is (571)272-7235. The examiner can normally be reached M-F 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.C./               Examiner, Art Unit 3793                                  


/PASCAL M BUI PHO/               Supervisory Patent Examiner, Art Unit 3793